Per Curiam. This cause coming on to be heard on the application of the claimant together with the Investigative Report of the Attorney General and Court being fully advised in the premises finds that although the victim incurred expenses for which compensation is sought, these expenses were entirely reimbursed by Public Aid. Pursuant to the Illinois Crime Victims Compensation Act (Ill. Rev. Stat., 1973, ch. 70, §71 et seq.), Public Aid benefits are deductible from the loss sustained by the claimant. Because a minimum of $200 must be incurred pursuant to the act, the claimant is unfortunately not eligible for compensation under the Act. Accordingly, this claim must be and is hereby dismissed.